Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2020 has been entered.

Response to Amendment
	The Amendment filed 01/08/2021 has been entered.  Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-4, 6-7, 10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 20170230320 A1 hereinafter Knight) in view of Lopez (US 20160063612 A1 hereinafter Lopez) and Masterson et al.  (US 20150278234 A1 hereinafter Masterson).

As to independent claim 1, Knight teaches a method implemented by a first instant communication client running on a computing device, the method comprising: [Fig.1 illustrate terminals in instant messaging ¶21]
receiving an instant communication message., sent from a second instant communication client, in a current interface of the instant communication client being an audio/video call interface;  [Fig. 1 illustrates instant messaging clients that receive messages and support calls ¶29, ¶35 "At step S302, the communication client application 114 receives an instant message from the first user terminal 102, and at step S304, the communication client application 114 displays the received message in the client user interface that is displayed on display 204 of the second user terminal 108."] 
determining whether the received instant communication message satisfies a preset prompt condition; and [condition such as contains URL ¶36 "At step S306, the communication client application 114 processes the received instant message to determine if the received instant message comprises a URL."]
generating an information card according to message content of the instant communication message, the information card including a link to a target page; and [Fig. 3a-b 
Knight does not specifically teach outputting prompt information in the audio/video call interface through a preset prompting mode in response to determining that the instant communication message satisfies the preset prompt condition, the outputting the prompt information in the audio/video call interface through the preset prompting mode comprising and displaying the information card in the audio/video call interface.
However, Lopez teaches outputting prompt information in the audio/video call interface through a preset prompting mode in response to determining that the instant communication message satisfies the preset prompt condition, the outputting the prompt information in the audio/video call interface through the preset prompting mode comprising: [Fig. 3 320 illustrates if applicable to call and ¶31-33 Fig. 6A-6B illustrates prompt within call interface according to metadata ¶43, ¶52 "the caller may be provided with an option to receive additionally information, relating to the ringback audio, via email (illustrated as the link "get more info via email?"), a text message, or an instant message."]
displaying the information card in the audio/video call interface; and  [Fig. 6A-B illustrates a section 640 with a link displayed in a call interface ¶46 "Ringback information section 640 also displays a button (illustrated as the link "more info"), that when selected, may provide more information about the song."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the messaging interface by Knight by incorporating the outputting prompt information in the audio/video call interface through a preset prompting mode in response to determining that the instant communication message satisfies the 
Knight and Lopez fail to teach displaying the target page without presenting the link within the information card in response to receiving an instruction to click the link.
However, Masterson teaches displaying the target page without presenting the link within the information card in response to receiving an instruction to click the link. [Fig. 2A illustrates target page from link which can replace link ¶19 " web content preview 114 may replace the URL in the body of the message."¶28 "a link 212 that may be activated by the user to access the web content"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the messaging interface by Knight and Lopez by incorporating the displaying the target page without presenting the link within the information card in response to receiving an instruction to click the link disclosed by Masterson because all techniques address the same field of communication interfaces and by incorporating  Masterson into Knight and Lopez allows users to see content in a more suitable layout across all devices (see Masterson ¶2, ¶5)

As to dependent claim 2, the rejection of claim 1 is incorporated. Knight, Lopez and Masterson further teach wherein the preset prompting mode comprises a voice prompt, [Lopez audio played during call ¶13] a display message prompt box prompt [Lopez Fig 6A-B illustrate 

As to dependent claim 3, the rejection of claim 1 is incorporated. Knight, Lopez and Masterson further teach the target page is used for displaying information related to the message content of the instant communication message; [Knight gets metadata for card using URL content of instant message ¶47]

As to dependent claim 4, the rejection of claim 3 is incorporated. Knight, Lopez and Masterson further teach wherein the audio/video call interface comprises information of a first user of the first instant communication client and [Knight Fig. 4 illustrate information of first user] image information of a second user of the second instant communication client, and [Lopez image of second user (callee portrait) ¶45 "portrait section 620, which may include a picture associated with the callee"]
displaying the information card in the audio/video call interface comprises displaying the information card on the image information of the second user in a floating manner. [Lopez Fig. 6A-B illustrate messages above portrait ¶45]

As to dependent claim 6, the rejection of claim 3 is incorporated. Knight, Lopez and Masterson further teach receiving a first operation instruction for the information card; and [Lopez receives button selection ¶49]
jumping to the target page [Lopez goes to webpage ¶49 "when selected, may cause a webpage or other interface to launch that provides a shopping interface for purchasing 

As to dependent claim 7, the rejection of claim 6 is incorporated. Knight, Lopez and Masterson further teach switching the audio/video call interface to a floating window mode. [Lopez leaves call interface and goes to webpage window ¶49 "when selected, may cause a webpage or other interface to launch that provides a shopping interface for purchasing memorabilia or other merchandise associated with the artist and/or song. The memorabilia may include, for example, artist tee-shirts, hats, posters, etc."]

As to dependent claim 10, the rejection of claim 3 is incorporated. Knight, Lopez and Masterson further teach wherein the message content of the instant communication message is a product link address, and generating the information card according to the message content of the instant communication message comprises: extracting identification information of a product from the product link address; [Lopez URL ¶39] obtaining detailed information of the product from a server according to the identification information; and [information on song etc. ¶39]  generating the information card based on the detailed information. [Lopez metadata is extracted for a song or product ¶43; information message and shopping interface Fig. 7, ¶49]

As to independent claim 12, Knight teaches a first instant communication client comprising: [Fig. 1 illustrates client terminal 102 with application at 112 ¶23]
one or more processors; [processor ¶9]

 receiving an instant communication message., sent from a second instant communication client, in a current interface of the instant communication client being an audio/video call interface;  [Fig. 1 illustrates instant messaging clients that receive messages and support calls ¶29, ¶35 "At step S302, the communication client application 114 receives an instant message from the first user terminal 102, and at step S304, the communication client application 114 displays the received message in the client user interface that is displayed on display 204 of the second user terminal 108."] 
determining whether the received instant communication message satisfies a preset prompt condition; and [condition such as contains URL ¶36 "At step S306, the communication client application 114 processes the received instant message to determine if the received instant message comprises a URL."]
generating an information card according to message content of the instant communication message, the information card including a link to a target page; and [Fig. 3a-b illustrates process of instant message with URL and using metadata for card generation  ¶47, Fig. 5A illustrates displayed card ¶84]
Knight does not specifically teach outputting prompt information in the audio/video call interface through a preset prompting mode in response to determining that the instant communication message satisfies the preset prompt condition, the outputting the prompt information in the audio/video call interface through the preset prompting mode comprising and displaying the information card in the audio/video call interface.

displaying the information card in the audio/video call interface; and  [Fig. 6A-B illustrates a section 640 with a link displayed in a call interface ¶46 "Ringback information section 640 also displays a button (illustrated as the link "more info"), that when selected, may provide more information about the song."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the messaging interface by Knight by incorporating the outputting prompt information in the audio/video call interface through a preset prompting mode in response to determining that the instant communication message satisfies the preset prompt condition, the outputting the prompt information in the audio/video call interface through the preset prompting mode comprising and displaying the information card in the audio/video call interface disclosed by Lopez because both techniques address the same field of communication interfaces and by incorporating Lopez into Knight improves communication by assuring the identity of the callee using audio and messaging. [Lopez ¶1-¶2]
Knight and Lopez fail to teach displaying the target page without presenting the link within the information card in response to receiving an instruction to click the link.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the messaging interface by Knight and Lopez by incorporating the and displaying the target page within the information card in response to receiving an instruction to click the link disclosed by Masterson because all techniques address the same field of communication interfaces and by incorporating  Masterson into Knight and Lopez allows users to see content in a more suitable layout across all devices (see Masterson ¶2, ¶5)

As to dependent claim 13, the rejection of claim 12 is incorporated. Knight, Lopez and Masterson further teach the target page is used for displaying information related to the message content of the instant communication message; and [Knight gets metadata for card using URL content of instant message ¶47]

As to dependent claim 16, the rejection of claim 12 is incorporated. Knight, Lopez and Masterson further teach receive a first operation instruction for the information card, and [Lopez receives button selection ¶49] jumping to a target page [Lopez goes to webpage or shopping interface ¶49 "when selected, may cause a webpage or other interface to launch that provides a shopping interface for purchasing memorabilia or other merchandise associated with the artist and/or song. The memorabilia may include, for example, artist tee-shirts, hats, posters, etc."]

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 20170230320 A1 hereinafter Knight) in view of Lopez (US 20160063612 A1 hereinafter Lopez), Bentley et al. (US 20130066978 A1 hereinafter Bentley) and Masterson.

As to independent claim 17, Knight teaches one or more computer readable media storing executable instructions that, when executed by one or more processors of a first instant communication client, cause the one or more processors to perform acts comprising: [medium with computer product ¶9]
establishing a session with a second instant communication client, the session including a session identifier; [IM session between devices ¶5]
outputting prompt information in the audio/video call interface through a preset prompting mode [output audio/video data according to a category ¶29 ¶49-¶55 "A category--provides a classification of content pointed to by the URL. This informs the communication client application which visualization template should be used to provide a preview of the URL"]
Knight does not specifically teach receiving an instant communication message, sent from the second instant communication client, in a current interface of the instant communication client being an audio/video call interface, the instant communication message including the session identifier.
However, Lopez teaches receiving an instant communication message, sent from the second instant communication client, in a current interface of the instant communication client being an audio/video call interface, the instant communication message including the session identifier; [Fig. 6A-6B illustrates prompt within call interface according to metadata ¶43, ¶52 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the messaging interface by Knight by incorporating the receiving an instant communication message, sent from the second instant communication client, in a current interface of the instant communication client being an audio/video call interface, the instant communication message including the session identifier disclosed by Lopez because both techniques address the same field of communication interfaces and by incorporating Lopez into Knight improves communication by assuring the identity of the callee using audio and messaging. [Lopez ¶1-¶2]
Knight and Lopez fail to teach determining that the received instant communication message belongs to the session according to the session identifier; and
However, Bentley teaches determining that the received instant communication message belongs to the session according to the session identifier; and [instant message format gets relayed based on a determined session identifier ¶30 "The system can receive and distribute additional communications formats, such as Instant Messages (IM), text messages, social networking messages, and recorded video. Each communication format can be stored in a single database, or each communication format can be stored in databases specific to that format. The system receives communications addressed to the communication session identifier and subsequently relays the communications to conference participants. Where the computing device is configured to receive and distribute communications to a web conference, the communication session identifier can further identify the capabilities of the conference."]

Knight, Lopez and Bently fail to teach displaying the target page without presenting the link within the information card in response to receiving an instruction to click the link.
However, Masterson teaches displaying the target page without presenting the link within the information card in response to receiving an instruction to click the link. [Fig. 2A illustrates target page from link which can replace link ¶19 " web content preview 114 may replace the URL in the body of the message."¶28 "a link 212 that may be activated by the user to access the web content"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the messaging interface by Knight, Lopez and Bently by incorporating the displaying the target page without presenting the link within the information card in response to receiving an instruction to click the link disclosed by Masterson because all techniques address the same field of communication interfaces and by incorporating Masterson into Knight, Lopez and Bently allows users to see content in a more suitable layout across all devices (see Masterson ¶2, ¶5)


claim 18, the rejection of claim 17 is incorporated. Knight, Lopez, Bently and Masterson further teach generating an information card according to message content of the instant communication message, the information card being associated with a target page, and the target page being used for displaying information related to the message content of the instant communication message; and [Knight gets metadata for card using URL content of instant message ¶47]
displaying the information card in the audio/video call interface.[Knight Fig. 5A illustrated displayed card ¶84]

As to dependent claim 19, the rejection of claim 18 is incorporated. Knight, Lopez, Bently and Masterson further teach wherein the audio/video call interface comprises information of a first user of the instant communication client and [Knight Fig. 4 illustrate information of first user] image information of a second user of the second instant communication client, and [Lopez image of second user (callee portrait) ¶45 "portrait section 620, which may include a picture associated with the callee"]
displaying the information card in the audio/video call interface comprises displaying the information card on the image information of the second user in a floating manner. [Lopez Fig. 6A-B illustrate messages above portrait ¶45]

Claims 5 and 14-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Lopez and Masterson as recited in claim 3, 13 and 18 above, and further in view of Dascola et al. (US 20170046024 A1 hereinafter Dascola).

claim 5, Knight, Lopez and Masterson teach all the limitations as set forth in the rejection of claim 3 that is incorporated. 
Knight, Lopez and Masterson do not specifically teach receiving an adjustment instruction for the information card inputted by a user, and adjusting one or more of a size and/or a position of the information card according to the adjustment instruction; and/or receiving a closing instruction for the information card inputted by the user, and closing the information card according to the closing instruction. 
However, Dascola teaches receiving an adjustment instruction for the information card inputted by a user, and adjusting one or more of a size and/or a position of the information card according to the adjustment instruction; and/or [Fig. 5C5 illustrate changing size of message card ¶258; Fig. 5E3 illustrates scroll (adjust position) ¶272]
receiving a closing instruction for the information card inputted by the user, and closing the information card according to the closing instruction. [delete affordance closes message card Fig. 5D8 ¶258]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication interface by Knight, Lopez and Masterson by incorporating the receiving an adjustment instruction for the information card inputted by a user, and adjusting one or more of a size and/or a position of the information card according to the adjustment instruction; and/or receiving a closing instruction for the information card inputted by the user, and closing the information card according to the closing instruction disclosed by Dascola because all techniques address the same field of communication interfaces and by incorporating Dascola into Knight, Lopez and Masterson 

As to dependent claim 14, Knight, Lopez and Masterson teach all the limitations as set forth in the rejection of claim 13 that is incorporated. 
Knight, Lopez and Masterson do not specifically teach wherein the receiving unit is further configured to receive an adjustment instruction for the information card inputted by a user, and the first instant communication client further comprises an adjusting unit configured to adjust one or more of a size and/or a position of the information card according to the adjustment instruction received by the receiving unit.
However, Dascola teaches wherein the receiving unit is further configured to receive an adjustment instruction for the information card inputted by a user, and the first instant communication client further comprises an adjusting unit configured to adjust one or more of a size and/or a position of the information card according to the adjustment instruction received by the receiving unit.[Fig. 5C5 illustrate changing size of message card ¶258; Fig. 5E3 illustrates scroll (adjust position) ¶272]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication interface by Knight, Lopez and Masterson by incorporating the wherein the receiving unit is further configured to receive an adjustment instruction for the information card inputted by a user, and the first instant communication client further comprises an adjusting unit configured to adjust one or more of a size and/or a position of the information card according to the adjustment instruction received by the receiving unit disclosed by Dascola because all techniques address the same field of 

As to dependent claim 15, Knight, Lopez and Masterson teach all the limitations as set forth in the rejection of claim 13 that is incorporated. 
Knight, Lopez and Masterson do not specifically teach receiving a closing instruction for the information card inputted by a user, and closing the information card according to the closing instruction received by the receiving unit.
However, Dascola teaches receiving a closing instruction for the information card inputted by a user, and closing the information card according to the closing instruction received by the receiving unit. [delete affordance closes message card Fig. 5D8 ¶258]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication interface by Knight, Lopez and Masterson by incorporating the receiving a closing instruction for the information card inputted by a user, and closing the information card according to the closing instruction received by the receiving unit disclosed by Dascola because all techniques address the same field of communication interfaces and by incorporating Dascola into Knight, Lopez and Masterson provides a more efficient manipulations in managing communications within mobile applications. [Dascola ¶5-¶6]

8 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Lopez and Masterson as recited in claim 7 above, and further in view of Peng (US 20140365914 A1 hereinafter Peng).

As to dependent claim 8, Knight and Lopez teach all the limitations as set forth in the rejection of claim 7 that is incorporated. 
Knigh, Lopez and Masterson do not specifically teach receiving a second click operation instruction for the audio/video call interface in the floating window mode; and switching the audio/video call interface in the floating window mode to a normal mode according to the second click operation instruction. 
However, Peng teaches receiving a second click operation instruction for the audio/video call interface in the floating window mode; and  [Fig. 7 illustrates floating interface that may receive mouse input ¶74]
switching the audio/video call interface in the floating window mode to a normal mode according to the second click operation instruction.  [Fig. 7 illustrates floating interface that may be closed (x mark) to return to communication interface ¶61]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication interface by Knight, Lopez and Masterson by incorporating the receiving a second click operation instruction for the audio/video call interface in the floating window mode; and switching the audio/video call interface in the floating window mode to a normal mode according to the second click operation instruction disclosed by Peng because all techniques address the same field of communication interfaces and by incorporating Peng into Knight, Lopez and Masterson improves messaging 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Lopez and Masterson as recited in claim 3 above, and further in view of Xi et al. (US 20170237788 A1 hereinafter Xi).

As to dependent claim 9, Knight, Lopez and Masterson teach all the limitations as set forth in the rejection of claim 3 that is incorporated. 
Knight and Lopez do not specifically teach sending a synchronization request to the second instant communication client, wherein the second instant communication client comprises the information card that is synchronously displayed, and the synchronization request is used to instruct the second instant communication client to adjust one of more a size and/or a position of the information card that is synchronously displayed, and/or the synchronization request is used to instruct the second instant communication client to close the information card that is synchronously displayed, and/or the synchronization request is used to instruct the second instant communication client to present the target page in the information card that is synchronously displayed.
However, Xi teaches sending a synchronization request to the second instant communication client, wherein the second instant communication client comprises the information card that is synchronously displayed, and the synchronization request is used to instruct the second instant communication client to adjust a size and/or a position of the information card that is synchronously displayed, and/or [master can generate and send interface 
the synchronization request is used to instruct the second instant communication client to close the information card that is synchronously displayed, and/or the synchronization request is used to instruct the second instant communication client to present the target page in the information card that is synchronously displayed.[master can generate and send interface while adjusting content by closing content ¶29 "At step 230, a master user interface is generated and provided to the identified master presenter. The master user interface provides controls that allow the master presenter to move, scale, rotate, crop, close, and/or otherwise manipulate content being shared in the online conference session."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication interface by Knight, Lopez and Masterson by incorporating the sending a synchronization request to the second instant communication client, wherein the second instant communication client comprises the information card that is synchronously displayed, and the synchronization request is used to instruct the second instant communication client to adjust a size and/or a position of the information card that is synchronously displayed, and/or the synchronization request is used to instruct the second instant communication client to close the information card that is synchronously displayed, and/or the synchronization request is used to instruct the second instant communication client to present the target page in the information card that is synchronously displayed disclosed by Xi because all techniques address the same field of communication 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Lopez and Masterson as recited in claim 3 above, and further in view of Glass et al. (US 20150350444 A1 hereinafter Glass).

As to dependent claim 11, Knight, Lopez and Masterson teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Knight, Lopez and Masterson do not specifically teach determining whether the instant communication message belongs to a session to which the audio/video call interface belongs.
However, Glass teaches determining whether the instant communication message belongs to a session to which the audio/video call interface belongs. [looks at rules on correlated sessions ¶39 "a rules database may include one or more rules for mapping chat sessions to phone calls, email communications to chat sessions, and/or the like."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication interface by Knight, Lopez and Masterson by incorporating the determining whether the instant communication message belongs to a session to which the audio/video call interface belongs disclosed by Glass because all techniques address the same field of communication interfaces and by incorporating Glass into Knight, Lopez and Masterson improves customer experience communication to resolve problems using multiple channels of support. [Glass ¶3-¶4]

20 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Lopez, Bently and Masterson as recited in claim 18 above, and further in view of Dascola et al. (US 20170046024 A1 hereinafter Dascola).

As to dependent claim 20, Knight, Lopez, Bently and Masterson teach all the limitations as set forth in the rejection of claim 18 that is incorporated. 
Knight, Lopez, Bently and Masterson do not specifically teach receiving an adjustment instruction for the information card inputted by a user, and adjusting one or more of a size and/or a position of the information card according to the adjustment instruction; and/or receiving a closing instruction for the information card inputted by the user, and closing the information card according to the closing instruction. 
However, Dascola teaches receiving an adjustment instruction for the information card inputted by a user, and adjusting one or more of a size and/or a position of the information card according to the adjustment instruction; and/or [Dascola; Jonathan R. et al. [Fig. 5C5 illustrate changing size of message card ¶258; Fig. 5E3 illustrates scroll (adjust position) ¶272]
receiving a closing instruction for the information card inputted by the user, and closing the information card according to the closing instruction. [delete affordance closes message card Fig. 5D8 ¶258]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the communication interface by Knight, Lopez, Bently and Masterson by incorporating the receiving an adjustment instruction for the information card inputted by a user, and adjusting one or more of a size and/or a position of the information card according to the adjustment instruction; and/or receiving a closing instruction 

Response to Arguments	
Applicant's arguments filed 01/08/2021. In the remark, applicant argues that: 	
(1) Knight, Lopez and Krishnamoorthy fail to teach "generating an information card according to message content of the instant communication message, the information card including a link to a target page; and displaying the information card in the audio/video call interface; and displaying the target page without presenting the link within the information card in response to receiving an instruction to click the link." as recited and amended claim 1. see Krishnamoorthy fig. 3 and Col. 4. Knight Fig. 5a and ¶84
(2) Knight and Lopez fail to teach "determining that the received instant communication message belongs to the session according to the session identifier." as recited in amended claim 17.  See Knight ¶36.

	As to points (1)-(2) applicant’s arguments with respect to claim 1 and 17 have been considered but are moot in view of a new ground of rejection made under  35 U.S.C. 103 as being unpatentable over Knight in view of Lopez and Masterson and/or Bently as set forth above.  

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143